Citation Nr: 1307662	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  09-14 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left jaw fracture.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, anxiety, posttraumatic stress disorder (PTSD) and residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to October 1970, and from August 1971 to August 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In December 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ); a copy of the transcript is associated with the record.  These matters were before the Board in December 2010 when they were remanded for additional development. 

The December 2010 remand included the matters of service connection for tinnitus and for bilateral hearing loss.  A May 2012 rating decision granted service connection for tinnitus and for bilateral hearing loss.  The Veteran has not expressed disagreement with the rating decision, and those matters are no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2013 letter, the Veteran was informed that the VLJ who conducted the December 2010 Travel Board hearing was no longer employed by the Board, and was asked whether he wished to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c) (2012); 38 C.F.R. § 20.707 (2012).  In a response received by the Board (via facsimile) in February 2013, the Veteran indicated that he wished to testify at another hearing at the RO before a VLJ.  Therefore, the appeal must be remanded so that the Veteran can be scheduled for a personal hearing before the Board to be held at his local RO as requested.  38 C.F.R. § 20.704 (2012).  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Travel Board hearing at the RO.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


